Abatement Order filed November 16, 2012




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-12-00471-CR
                                   ____________

                          ADRIAN SIFUENTES, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 182nd District Court
                               Harris County, Texas
                          Trial Court Cause No. 1314116


                               ABATEMENT ORDER

      Appellant is not represented by counsel on appeal. The record has been filed and
appellant’s brief is past due. This court is unaware whether appellant is entitled to
appointment of counsel. Accordingly, we enter the following order.

      We ORDER the judge of the 182nd District Court to immediately conduct a
hearing at which appellant and counsel for the State shall be present to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent and,
thus entitled to appointed counsel.     The judge shall appoint appellate counsel for
appellant, if necessary. The judge shall see that a record of the hearing is made, shall
make findings of fact and conclusions of law, and shall order the trial clerk to forward a
record of the hearing and a supplemental clerk=s record containing the findings and
conclusions. Those records shall be filed with the clerk of this court on or before
December 17, 2012.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the trial
court’s findings and recommendations are filed in this Court.           The Court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the Court
may reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing in
compliance with this Court’s order. If the parties do not request a hearing, the court
coordinator of the trial court shall set a hearing date and notify the parties of such date.

       It is so ORDERED.



                                            PER CURIAM